USCA4 Appeal: 21-6726      Doc: 10         Filed: 04/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6726


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DORMONIC MONTELARY JONES,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:07-cr-00112-WO-1)


        Submitted: March 30, 2022                                         Decided: April 22, 2022


        Before NIEMEYER, DIAZ, and QUATTLEBAUM, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Dormonic Montelary Jones, Appellant Pro Se. Angela Hewlett Miller, Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6726         Doc: 10      Filed: 04/22/2022      Pg: 2 of 2




        PER CURIAM:

               Dormonic Montelary Jones appeals the district court’s order granting in part and

        denying in part Jones’ request for a sentence reduction pursuant to § 404 of the First Step

        Act of 2018, Pub L. No. 115-391, 132 Stat. 5194. On appeal, we confine our review to the

        issues raised in the informal brief. See 4th Cir. R. 34(b). Because Jones’ informal brief

        does not challenge the basis for the district court’s disposition, he has forfeited appellate

        review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

        (“The informal brief is an important document; under Fourth Circuit rules, our review is

        limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

        judgment. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                     2